Exhibit January 16, 2009 Mr. Julio De Leon DeLeon & company P.A. 510 NW 159th Lane Pembroke Pines, FL 33028 Sent via e-mail:jdlcpa@bellsouth.net; Mr. Julio De Leon, We are providing Form 8-K/A Amendment No 2 to the SEC relating to the dismissal of De Leon & Company, P.A. and the engaging of Rose, Snyder & Jacobs as our company’s auditors. Attached is a copy of the 8-K/A Amendment No 2.Please furnish us with a letter addressed to the Securities and Exchange Commission stating whether you agree or disagree with this 8-K/A. Sincerely, By: /s/ Rick Diya Chief Financial Officer TransWorld Benefits International, Inc. Attached:Form 8-K/A Amendment No 2
